DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 11 December 2020, wherein: 
Claims 1-33 are cancelled.
Claim 34 is new.
Claims 34 is pending.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 34 is objected to because of the following informalities:  
The term “a” is missing between “establishing” and “neuroenergetic model” in line 17 of the claim.
The term “to” is missing between “to be given” and “the operator” in line 26 of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 34 recites the limitation "the time between each presentation" in lines 7-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 34 recites the limitation "the operator input relating to the first set" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 34 recites the limitation "the operator input relating to the first set" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 34 recites the limitation "the operator input relating to the second set" in line 33 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 34 recites the limitation "the operator evaluations" in the last 2 lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  

Regarding claim 34, it is unclear how the claimed method enhances cognitive performance because the steps of the process merely determine performance.  This evidenced by the absence of any steps explicitly or implicitly for performing any enhancing step and the last limitation which explicitly recites that performance is merely determined.

The term "understand and/or interpret" in claim 34 is a relative term which renders the claim indefinite.  The term "understand and/or interpret" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear what constitutes the metes and bounds of “requiring the operator to understand/and or interpret the textual or graphic variable visual information of each presentation of the first set (and second set) before proceeding to the next presentation (and next presentation of the second set)”.  The disclosure merely recites similar language as the claim without describing what these requirements entail, as well as recites it as distinct from any determinations.  See, for example, at least para. 48 of the specification.

Further regarding claim 34, it is unclear which limitations are the sub-limitations of the establishing neuroenergetic model limitation.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of 

Further regarding claim 34, it is unclear if “an operator” recited in line 28 is the same operator recited earlier in the claim.  This also causes a lack of clarity regarding whether “the operator” recited in line 30 is directed to the earlier operator or the operator of line 28 if the operator of line 28 is a different operator.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, they are construed as the same operator.

Further regarding claim 34, it is unclear how a neuroenergetic model is applied to the operator evaluations to determine performance.  In particular, “operator evaluations” is not explicitly disclosed in the originally filed disclosure.  The closest disclosure is found in para. 53 which discusses “evaluating operator generated result(s)”.  Additionally, the neuroenergetic model, which is insufficiently disclosed (see rejections under 35 USC 112(a) below), is based on glucose and lactate shuttle metabolism, not operator evaluations.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 

Regarding claim 34, the disclosure fails to provide sufficient written description for “requiring the operator to understand/and or interpret the textual or graphic variable visual information of each presentation of the first set (and second set) before proceeding to the next presentation (and next presentation of the second set)” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The issues identified above with respect to 35 USC 112(b) also identify a lack of sufficient written description as the terminology is not defined.  Furthermore, the only mention of requiring the operator to understand and/or interpret is found in para. 48 which is merely providing background information and is not linked with “before proceeding to the next presentation” of any set.  Thus, this is construed as new matter.
Further regarding claim 34, the claim recites “estimating an MI parameter MI(X,Y) by copula transform”.  The specification attempts to incorporate by reference, in its entirety, non-patent literature that discloses the process to perform this calculation.  See the originally filed specification at para. 38-39.  As this is essential material, the incorporation by reference is improper because essential material may only be incorporated by reference to a US patent or US patent application publication.  See 37 CFR 1.57(d), (e), and (h).  Therefore, the disclosure fails to provide sufficient written description for this limitation.

Further regarding claim 34, the originally filed disclosure is silent regarding the new limitation “modifying the MI parameter to form the neuroenergetic model dictating new breaktimes to be given the operator between presentations”.  While the disclosure discusses various parameters, it is specifically silent regarding “modifying the MI parameter” as well as silent regarding the remainder of the limitation.  In particular, “directing a break period for the 

Further regarding claim 34, the disclosure fails to provide sufficient written description for “establishing neuroenergetic model using the test data” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, in addition to the lack of sufficient written description for just “establishing [a] neuroenergetic model using the test data”, the disclosure fails to provide sufficient written description of the steps as a whole that the claim identifies as how to perform the establishing of a neuroenergetic model, namely “establishing a break or time”, “characterizing performance criteria”, “performing a resource model”, “estimating an MI parameter”, and “modifying the MI parameter”.  In addition to the issues identified above with respect to estimating an MI parameter and modifying the MI parameter, limited disclosure for performing a resource model is found in para. 33 which identifies a general form for a one-resource model “where: ω1 is a function representing kinetics of depletion during work, r1 is the kinetics of recovery, and (t) = 1 when the user is recording as working on a question and zero (0) otherwise.”  Para. 33 further identifies that                                 
                                    
                                        
                                            ω
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            A
                                            ,
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            k
                                        
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    ρ
                                                
                                            
                                        
                                    
                                    
                                        
                                            A
                                            (
                                            t
                                            )
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            m
                                                        
                                                    
                                                    +
                                                    A
                                                    (
                                                    t
                                                    )
                                                
                                            
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            A
                                            ,
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    k
                                                
                                                
                                                    r
                                                
                                            
                                        
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    ρ
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    A
                                                
                                                
                                                    m
                                                    a
                                                    x
                                                
                                            
                                            -
                                            A
                                            (
                                            t
                                            )
                                        
                                    
                                
                            .  However, the constants km, k, kr, and ρ and the function A(t) are not disclosed.  Thus, the functions ω1 and r1, and subsequently À(t), are not sufficiently disclosed.  Therefore, the determination of a restoration rate of glucose and a reduction rate of glucose, and thereby the neuroenergetic model, are not sufficiently disclosed.  Para. 34 of the specification also identifies that glucose is the primary resource and lactate shuttle metabolism may be the secondary resource.  Para. 36 provides the general form equations of the two-source neuroenergetic model and explicitly claimed in claim 31.  In 2 is the conversion rate of a secondary resource S into a primary resource P, and r2 is the rate of recovery for secondary resource S.”  See para. 36.  Para. 36 further identifies that                                 
                                    f
                                    
                                        
                                            A
                                            ,
                                             
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    k
                                                
                                                
                                                    ω
                                                
                                            
                                        
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    ρ
                                                
                                            
                                        
                                    
                                    
                                        
                                            A
                                            (
                                            t
                                            )
                                        
                                        
                                            
                                                
                                                    (
                                                    K
                                                
                                                
                                                    A
                                                
                                            
                                            +
                                            A
                                            (
                                            t
                                            )
                                            )
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            B
                                            ,
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    k
                                                
                                                
                                                    r
                                                
                                            
                                        
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    ρ
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    B
                                                
                                                
                                                    m
                                                    a
                                                    x
                                                
                                            
                                            -
                                            B
                                            
                                                
                                                    t
                                                
                                            
                                        
                                    
                                    (
                                    1
                                    -
                                    δ
                                    
                                        
                                            t
                                        
                                    
                                    )
                                
                             and                                 
                                    
                                        
                                            ω
                                        
                                        
                                            2
                                        
                                    
                                    =
                                    
                                        
                                            A
                                            ,
                                            B
                                            ,
                                             
                                            t
                                        
                                    
                                    ≡
                                    
                                        
                                            
                                                
                                                    k
                                                
                                                
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    ρ
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    1
                                                    -
                                                    A
                                                    
                                                        
                                                            t
                                                        
                                                    
                                                
                                            
                                            B
                                            (
                                            t
                                            )
                                        
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    B
                                                
                                            
                                            +
                                            B
                                            (
                                            t
                                            )
                                        
                                    
                                
                             .  However, the constants kω, kb, kr, and ρ and the functions (t), A(t), and B(t) are not disclosed.  Thus, the functions f(A, t), ω2 and r2, and subsequently À(t) and Ḃ(t), are not sufficiently disclosed.  Therefore, the determination of lactate shuttle metabolism and glucose reduction, and thereby the neuroenergetic model, are not sufficiently disclosed as well.  This is all in addition to the insufficient disclosure for establishing a break or time between presentations benchmark (see, for example, at least para. 27) and characterizing performance criteria (see, for example, at least para. 33).  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.   It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01.

Further regarding claim 34, the disclosure fails to provide sufficient written description for “applying the neuroenergetic model to the operator evaluations to determine performance” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  As .  

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claim is directed to a method which falls under the four statutory categories (STEP 1: YES).
The instant claim recites presenting a first set of variable textual or graphic visual information associated with standardized test or computerized gaming data to an operator, the variable textual or graphic information being presented while recording the time between each presentation; requiring the operator to understand and/or interpret the textual or graphic variable visual information of each presentation of the first set before proceeding to the next presentation; monitoring and/or receiving the operator input relating to the first set, the monitoring including correct responses and time between presentations; preparing test data from the operator input relating to the first set for resource-based neuroenergetic analysis relating to the time between presentations; establishing neuroenergetic model using the test data, the establishing comprising: establishing a break or time between presentations             
                M
                I
                
                    
                        X
                        ,
                        Y
                    
                
                =
                 
                -
                H
                 
                
                    
                        
                            
                                X
                                Y
                            
                        
                    
                
                +
                
                    
                        1
                    
                    
                        10
                    
                
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            10
                        
                    
                    
                        H
                        
                            
                                
                                    
                                        X
                                        ,
                                        
                                            
                                                Y
                                            
                                            
                                                i
                                            
                                            
                                                ~
                                            
                                        
                                    
                                
                            
                        
                        +
                        H
                        
                            
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                i
                                            
                                            
                                                ~
                                            
                                        
                                        ,
                                        Y
                                    
                                
                            
                        
                        -
                        H
                        (
                        
                            
                                
                                    
                                        X
                                    
                                    
                                        i
                                    
                                    
                                        ~
                                    
                                
                                ,
                                
                                    
                                        Y
                                    
                                    
                                        i
                                    
                                    
                                        ~
                                    
                                
                            
                        
                        )
                    
                
            
        ; and modifying the MI parameter to form the neuroenergetic model dictating new breaktimes to be given the operator between presentations; presenting a second set of variable textual or graphic visual information associated with standardized test or computerized gaming data to an operator, the second set having the new breaktimes; requiring the operator to understand and/or interpret the textual or graphic variable visual information of each presentation of the second set before proceeding to the next presentation of the second set; monitoring and/or receiving the operator input relating to the second set; preparing test data from the operator input relating to the second set for resource-based neuroenergetic analysis; and applying the neuroenergetic model to the operator evaluations to determine performance.  The claimed process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) as it is merely following rules or instructions.  The requiring, monitoring and/or receiving, preparing, establishing, characterizing, estimating, modifying, and applying steps also amount to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with aid of pen and paper but for the recitation of generic computer components.  Furthermore, preparing test data, establishing neuroenergetic model, and applying the neuroenergetic model to determining performance amount to the abstract idea grouping of mathematical concepts because they recite mathematical calculations and mathematical formulas or equations as defined in pg. 4 of the Office’s October 2019 Update: Subject Matter Eligibility.  Therefore, the claim recites a judicial exception. (STEP 2A, PRONG 1: YES). 
2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claim does not involve an improvement in a computer or other technology.  The mere provision of “processing circuitry” (claim 34) is not sufficient to impart patentability to the method performed.  Although the claim recites the component, identified above, this element is recited at a high level of generality and is not tied to performing any of the steps of the claimed method.  Furthermore, the instant disclosure does not provide any further substantial detail other than reciting components could be potentially construed as processing circuitry because the term “processing circuitry” is not explicitly recited or identified anywhere in the original disclosure.  For example, para. 21 of the instant specification merely recites that “[w]orkstation 30 includes computing equipment 31 in a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claim does not involve an improvement in a computer or other technology.  Although the claim recites a component (identified in Step 2A, Prong 2, above) for performing at least some of the recited functions, this element is recited at a high level of generality and is not tied to performing any of the steps of the claimed method.  Furthermore, processing circuitry is not explicitly recited or identified in the original disclosure and the instant disclosure does not provide any further substantial detail other than reciting components that could potentially be construed as processing circuitry.  For example, para. 21 of the instant specification merely recites that “[w]orkstation 30 includes computing equipment 31 in a standard configuration capable of executing various software with corresponding memory and processing hardware” and then recites non-limiting generic examples.  Para. 52 of the instant specification provides a similarly generic and non-limiting disclosure and para. 49 of the specification which merely identifies the systems and recites that they each include operator inputs.  Furthermore, this also evidences that the component is merely an attempt to link the abstract idea to a particular technological environment, but does not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).   This further evidences that the claim does not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 

Response to Arguments
No specific arguments against the rejections of the Office Action mailed 28 July 2020 have been submitted.  Therefore, the cancelling of the previously pending claims and submission of a new claim is construed as agreement with those rejections and is a complete response.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715